United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-259
Issued: September 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2008 appellant filed a timely appeal from an October 15, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his claim for fact of injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury on September 17,
2007 in the performance of duty as alleged. On appeal, appellant contends that there is no
definitive proof that his medication caused him to fall and, thus, the cause of his fall remains
unexplained. Further, he claims that the Office did not make the medical inquiries directed by
the Office hearing representative in the May 14, 2008 decision.
FACTUAL HISTORY
On September 18, 2007 appellant, then a 50-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 17, 2007 he tripped due to clumsiness and

sustained an elbow abrasion on his left arm and a possible chip. The employing establishment
controverted the claim and alleged that appellant fell as a result of medication he was taking for
nonemployment-related anxiety and that there was no work hazard related to the fall.
In a September 18, 2007 statement, appellant’s station manager stated that appellant
claimed that he fell on September 17, 2007 while on his route and cut his elbow. Appellant
alleged that he was taking medication for his anxiety and the side effect was clumsiness. He also
stated that he was voluntarily stopping his anxiety medication because it made him clumsy and
caused him to fall.
By letter dated December 20, 2007, the Office requested that appellant provide additional
information.
On September 18, 2007 Dr. James Slezak, a Board-certified surgeon, diagnosed
contusion of both wrists and traumatic bursitis of the left elbow. Radiology results showed mild,
soft tissue swelling without fracture. Appellant’s history was reported as “fall, injury and pain.”
In a Form CA-17, Dr. Slezak stated that he fell on his left elbow, wrists and chest. He diagnosed
swelling of the left elbow and indicated that appellant could return to work on
September 24, 2007.
In an undated statement, appellant alleged that on September 17, 2007 he lost his balance
while making a right turn out of a business establishment on his route. There were no witnesses
to the fall. Appellant claimed that he had no history of fainting spells, hearing condition or
epilepsy and that he was only taking medication related to his cholesterol problem.
On January 14, 2008 appellant was referred to another physician for a contusion of the
elbow or olecranon process bursitis.
By decision dated January 24, 2008, the Office denied appellant’s claim on the grounds
that his fall was due to a personal, nonoccupational pathology and did not occur in the
performance of duty.
In a January 25, 2008 memorandum, Jennifer Holland, a nurse, stated that she spoke to
appellant on September 24, 2007 over the telephone regarding his fall. Appellant stated that he
tripped over his own feet and attributed the fall to clumsiness, which was a side effect of
Clonazepam, an anti-anxiety medication he was taking for a nonwork-related condition.
On March 6, 2008 appellant filed a request for a telephonic hearing before an Office
hearing representative. He alleged that he was released to work by his doctor with no restrictions
while taking the anti-anxiety medication. Appellant further stated that the Office decision did
not take into consideration the fact that he had a seven percent work-related permanent disability
in both his feet and that he was prescribed to wear Chukka Boots, which were both potential
factors in the fall. Finally, he claimed that, at the location of the fall, there were large poles that
required him to make a quick turn when exiting the building. Although appellant did not hit the
poles when falling, he did make a spinning motion when he circled the poles and then his foot
nicked the other foot, causing him to stumble and fall.

2

On February 29, 2008 appellant’s treating physician certified that appellant experienced
right wrist and elbow pain on September 17, 2007 and that the duration of his condition was
contingent on March 23, 2008 arthrogram results.
By decision dated May 14, 2008, an Office hearing representative found that the case was
not in posture for decision because there was no medical evidence suggesting that appellant fell
as the result of the effects of medication. She further stated that, on remand, appellant should
provide the Office with the name and dosage of the medication he was taking at the time of the
fall and the prescribing doctor so that the Office could make any necessary medical inquiries
regarding whether he fell as the result of the effects of his medication.
On May 21, 2008 the Office requested that appellant provide additional factual
information pursuant to the May 14, 2008 decision.
In an undated statement, appellant alleged that he first thought that his new medication
could have caused his fall. He researched the drug that evening, finding that one of the possible
side effects was clumsiness. Appellant informed his supervisor and Ms. Holland that the
medication could have been a contributing factor, but also reported his seven percent disability to
both feet and that he was prescribed boots that could be cumbersome. His statement regarding
the side effects of the medication was meant to be suggestive and not an agreement as to the
actual cause of his falls. Appellant also contended that in the location of the fall were several 10inch steel pole barriers running vertically, connected to several poles running parallel along the
ground, which he was required to negotiate around when entering and leaving the building to
deliver mail. He further stated that he took one milligram of Clonazepam at bedtime from
September 4 through 17, 2007 and provided the name, address and telephone number of the
prescribing physician.
By decision dated October 15, 2008, the Office denied appellant’s claim on the grounds
that his fall was most likely due to his medication and was not the result of his employment. It
noted that appellant initially seemed fairly certain that the medication was a contributing factor
and did not allege that his boots caused the fall or that he tripped over large poles.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden to establish the essential elements of his claim including the fact that the individual is an
employee of the United States within the meaning of the Act, that the claim was timely filed, that
an injury was sustained in the performance of duty as alleged, and that any disability or medical
condition for which compensation is claimed is causally related to the employment injury.2
It is a general rule of workers’ compensation law that an injury occurring on the
industrial premises during working hours is compensable unless it falls within an exception to

1

5 U.S.C. §§ 8101-8193.

2

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

the general rule.3 One exception to the general rule applies to falls in the workplace. Where a
personal, nonoccupational pathology causes an employee to collapse and to suffer injury upon
striking the immediate supporting surface and there is no intervention or contribution by any
hazard or special condition of the employment, the injury is not a personal injury while in the
performance of duty as it does not arise out of a risk connected with the employment.4 This is
referred to as an idiopathic fall.5 On the other hand, if the cause of the fall cannot be determined
or the reason it occurred cannot be explained, then it is an unexplained fall that comes within the
general rule that an injury occurring on the industrial premises during working hours is
compensable.6
ANALYSIS
The issue is whether appellant’s fall on September 17, 2007 arose in the performance of
duty. The Board finds this case is not in posture for a decision.
Appellant filed a traumatic injury claim alleging that he tripped on September 17, 2007
due to clumsiness resulting in a left elbow abrasion and possible chip. He later stated that he lost
his balance while making a right turn out of a business establishment on his route. Appellant’s
manager and Ms. Holland, a nurse hired by the employing establishment, claimed that appellant
stated that he was taking anti-anxiety medication for a nonwork-related condition with a side
effect of clumsiness. Appellant subsequently responded that he did not relate his fall solely to
the side effect of his medication and offered other causes for the fall, including a work-related
seven percent permanent impairment to his feet, cumbersome medically-prescribed boots and
large poles located in the area of the fall.
By decision dated May 14, 2008, an Office hearing representative remanded the case for
further development finding that there was no medical evidence establishing that medication
caused appellant’s fall. She directed the Office to make necessary medical inquiries after
appellant provided information regarding the prescription of anti-anxiety medication. Appellant
provided the requested information. However, the Office did not further develop the evidence
and subsequently found that his fall was idiopathic and thereby not compensable.
The Board finds this case is not in posture for a decision. The Office has the burden to
present medical evidence showing the existence of a personal, nonoccupational pathology if it
chooses to make a finding that a given fall is idiopathic in nature.7 The issue of causation is
medical in nature and must be resolved by probative medical evidence.8 In the instant case, the
3

Martha G. List, 26 ECAB 200 (1974).

4

John R. Black, 49 ECAB 624 (1998).

5

See Karen K. Levene, 54 ECAB 671 (2003).

6

John R. Black, supra note 4.

7

Jennifer Atkerson, 55 ECAB 317 (2004).
June 19, 2003).
8

See also Deborah A. Perry, Docket No. 02-2225 (issued

Steven S. Saleh, supra note 2.

4

medical evidence of record is scant and does not address the cause of the September 17, 2007
fall. Further, there is no medical evidence relating to appellant’s prescribed anti-anxiety
medications or the side effects, thereof. The only evidence suggesting his fall was related to this
medication is factual statements from the employing establishment and a nurse hired by the
employing establishment. Appellant stated that he initially considered that his medication could
be the cause of the fall, but also offered other potential causes, including his permanent foot
impairment, medically prescribed work boots and impediments in the fall location.
The hearing representative directed the Office to make any necessary medical inquiries
regarding the influence of the anti-anxiety medication’s side effects on appellant’s fall.
However, the Office never requested any medical evidence and solely relied on the factual
statements of the employing establishment in finding that appellant’s fall was idiopathic. It is
well established that proceedings under the Act are not adversarial in nature and while appellant
has the burden to establish entitlement to compensation, the Office shares responsibility in the
development of the evidence.9 The Board, therefore, finds that the case must be remanded for
further development of the medical evidence. On remand, the Office should make medical
inquiries in order to determine whether appellant’s fall was related to the side effects of his antianxiety medication and conduct any necessary further development. In the absence of
rationalized medical opinion attributing appellant’s fall to an outside pathology, the Office
should find that the cause of the fall is unexplained and, thus, compensable as an on-premises
injury.10
CONCLUSION
The Board finds that the case is not in posture for decision.

9

Betty J. Smith, 54 ECAB 174 (2002).

10

See Dora J. Ward, 43 ECAB 767 (1992); Fay Leiter, 35 ECAB 176 (1983); Martha G. List, supra note 3.

5

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this opinion.
Issued: September 24, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

